Citation Nr: 0102496	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-19 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for hair loss of the 
beard.

3.  Entitlement to service connection for cold sweats.

4.  Entitlement to service connection for depression.  

5.  Entitlement to an initial compensable evaluation for 
tinea pedis.

6.  Entitlement to an initial compensable evaluation for 
pseudofolliculitis of the scalp.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from February 1980 to May 
1992.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado. 


REMAND

The Board observes that the veteran's appeal of the 
evaluations assigned for his skin disabilities arises from an 
initial rating decision, which established entitlement to 
compensation for the disabilities at issue and which assigned 
those disabilities an initial evaluation.  Therefore, it is 
not the present level of disability which is of primary 
importance.  Instead, the entire period in question must be 
considered to ensure that consideration is given to the 
possibility of staged ratings, that is, separate ratings must 
be assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Tinea pedis of both feet is evaluated as noncompensable by 
analogy to diagnostic code 7806, pertaining to eczema.  
Pseudofolliculitis of the scalp is also evaluated as 
noncompensable by analogy to diagnostic code 7806.  Eczema 
warrants a noncompensable evaluation if it results in slight, 
if any, exfoliation, exudation or itching, if on a non-
exposed surface or small area.  A 10 percent evaluation 
contemplates exfoliation, exudation or itching, if involving 
an exposed surface or extensive area, and a 30 percent 
evaluation contemplates constant exudation or itching, 
extensive lesions, or marked disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.

During a VA examination in March 1997, the veteran complained 
of recurrent blisters on the sides and bottom of his feet, 
which he indicated were itchy.  He also complained of 
"occasionally itchy bumps on the scalp."  The examiner 
noted that the veteran's medical records were not available 
at the time of the examination.  Examination of the feet 
revealed no active blisters.  It was stated that the veteran 
presented photographs, ostensibly taken in June 1996, which 
were reported to reveal erythematous blister bases on the 
sides and bottoms of the veteran's feet.  The veteran was 
reported to have yellowing of both fifth toenails and minimal 
scales in the toe webs and the soles.  Examination also 
revealed several two to three millimeter hyperkeratotic, 
folliculocentric, round papules on the vertex of the scalp.  
There was no tenderness, no pustules and no hair loss.  The 
examiner diagnosed recurrent blistering eruption, which she 
attributed to tinea pedis.  She stated that she was unable to 
make a definitive diagnosis given the lack of blisters.  She 
reported that the veteran should be re-examined when he 
actually had an eruption.  She also diagnosed early 
onychomycosis of the fifth toenails and pseudofolliculitis of 
the scalp.  

In an April 1997 addendum, the examiner noted that the 
veteran returned for re-examination and that he still had no 
recurrence of the blisters on his feet.  It was also stated 
that the results of a KOH were negative.  

VA's obligation to assist the veteran in the development of 
evidence pertinent to his increased rating claim includes the 
conduct of a thorough and contemporaneous examination, which 
takes into account the records of prior medical treatment. 
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Here, 
the examiner stated that the veteran's prior medical records 
were not available for review.  

The Board recognizes that, with regard to medical 
examinations for disorders with fluctuating periods of 
outbreak and remission, an adequate medical examination 
requires discussion of the relative stage of symptomatology 
observed.  See Ardison v. Brown, 6 Vet. App. 405 (1994).  
Here, the veteran complains of recurring outbreaks of his 
skin disability.  The recent VA examination revealed no 
active lesions were present.  An attempt, to the extent 
possible, should be made to examine the veteran when the skin 
disorder is active.  In addition, while the veteran presented 
photographs to the examiner for review, these pictures or 
copies thereof were not associated with the claims file.  
Further, the veteran's medical records were not reviewed in 
conjunction with the examination.  

The veteran seeks service connection for a number of 
disorders he associates with service in the Persian Gulf.  
The claims file does not contain service medical records 
although it documents attempts by the RO to secure those 
records.  According to an August 1998 memorandum, the RO 
contacted National Personnel Records Center (NPRC), Army 
Personnel Center (ARPERCEN)(currently designated U.S. Army 
Reserve Personnel Records Command (AR-PERSCOM)), the Records 
Management Center (RMC), and the veteran's Army Reserve Unit.  

A March 1998 response from NPRC reflects that the records 
were neither at Code 11 (NPRC) or Code 13 (AR-PERSCOM).  That 
response also indicates, however, that the because the 
veteran was released from the Army Reserve unit less than six 
month prior to the time of communication, the Army Reserve 
unit should be contacted.  An April 1998 response from 244th 
EN BN, Martinez USAR CTR, Denver, Colorado, reflects that 
that unit did not have medical records.  That response also 
indicates that the veteran was transferred to HSC 244th 
ECB(H) effective November 1997 and that prior to being 
assigned to 244th EN BN, the veteran belonged to a National 
Guard unit in Colorado.  

The claims file does not contain clear documentation of an 
inquiry directed to VA RMC or a negative reply from that 
entity.  The claims file also does not document a negative 
reply from AR-PERSCOM, although the reply from NPRC suggests 
that the veteran's service medical records were not located 
at AR-PERSCOM at the time of the inquiry.  That reply also 
suggests that any inquiry directed to AR-PERSOM or NPRC would 
have been premature at that time, and inquiries have not 
since been directed to either of those entities.  

In addition, the claims file leaves unclear whether all Army 
Reserve/National Guard units have been contacted.  For 
instance, although the response from 244th EN BN reflects 
that the veteran reported that the National Guard unit did 
not have medical records, the RO apparently did not contact 
the National Guard unit or the Adjutant General of Colorado 
directly.  Further development, therefore, is warranted in 
order to ensure locate any available service medical records.  

The veteran seeks service connection for a number of 
disabilities he attributes to service in the Persian Gulf.  
Compensation is available to Persian Gulf veterans for any 
chronic disability resulting from an undiagnosed illness 
manifested by one or more of a number of signs or symptoms.  
These signs or symptoms must become manifest to a degree of 
10 percent no later than December 31, 2001, and must have 
existed for at least six months or have manifested episodes 
or improvement or worsening over a six-month period in order 
to be considered chronic.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  See also VAOGCPREC 8-98.

During a June 1994 examination, the veteran complained of 
fatigue.  Diagnoses included Persian Gulf military service 
and fatigue of unknown etiology without evidence of chronic 
fatigue syndrome.  During a VA examination in April 1997, an 
examiner provided a diagnosis of chronic fatigue with 
symptoms of tiredness but with insufficient evidence to make 
the diagnosis of chronic fatigue syndrome.  A contemporaneous 
examination by another examiner reflects an Axis I diagnosis 
of work shift sleep disorder (307.45).  In addition, 
treatment records associated with the claims file contain 
documentation of depressive symptoms in July 1999 and a 
diagnosis of major depression that same month.  A statement 
included with the claims file indicates that the veteran has 
experienced, since his return from the Persian Gulf, symptoms 
that include fatigue, depression, and difficulty sleeping 
manifested by moments in which the veteran wakes up in a cold 
sweat.  

The evidence, taken together, raises some questions as to 
whether the veteran's complaints of loss of energy and sleep 
problems are attributable to a known diagnosis and, if so, 
the etiology of that disorder.  Further examination in order 
to clarify both the nature and the etiology of the veteran's 
complaints in this respect is warranted.  

The veteran claims that hair loss of the beard, which he 
attributes to an undiagnosed illness, has been granted 
present since service.  Although the veteran underwent a VA 
examination in April 1997 which resulted in a diagnosis of 
early alopecia areata, the examiner did not offer an opinion 
as the likelihood that the disorder had its onset in service.  

Therefore, this case is REMANDED for the following 
development:

1.  The RO should contact the veteran and 
request a complete history of all Army 
Reserve units and Army National Guard 
units to which the veteran has been 
attached including the dates during which 
the veteran was attached to the units in 
question.  

2.  Thereafter, the RO should contact VA 
RMC, NPRC and ARPERSOM in order to 
ascertain whether any of those entities 
have the veteran's medical records or 
information concerning the location of 
those records.  In addition to the 
veteran's general service medical 
records, the RO should specifically 
documentation of any treatment in March 
1982 through Beaumont Army Hospital, Fort 
Bliss Texas.  A separate response in 
writing from VA RMC, NPRC and ARPERSOM 
should be associated with the claims 
file.  The RO should also contact each of 
the Army Reserve/National Guard units 
identified and request medical records.  
The RO should also contact the Adjutants 
General of any states in which the 
veteran has performed National Guard duty 
and request the same information.  These 
should include The Adjutant General of 
Colorado 6848 South Revere Parkway 
Englewood, Colorado 80112-6709.  

3.  Thereafter, the veteran should be 
afforded a VA examination by a Board of 
two examiners, which should include a 
psychiatrist to ascertain the nature and 
etiology of the veteran's complaints of 
depression, sleep disorder, cold sweats, 
and fatigue.  After reviewing the claims 
file, the examiners should indicate 
whether or not the veteran's complaints 
may be attributed in whole or in part to 
a diagnosed disorder.  If so, the 
disorder or disorders should be 
identified.  If not, or if the veteran's 
complaints cannot be wholly explained by 
a diagnosed disorder or disorders, the 
examiner should so indicate and should 
identify that component of the veteran's 
symptomatology that cannot be attributed 
to a diagnosed disorder.  With regard to 
any such complaints, the examiners should 
indicate whether the complaints can be 
corroborated by any objectively 
ascertainable signs or symptoms.  The 
examiners should also identify any 
neuropsychiatric disorders that may be 
present and should indicate for each 
disorder identified, if any, whether it 
is at least as likely as not that the 
disorder had its onset in service or is 
etiologically related to an event in 
service.  The examiners' attention is 
directed to a diagnosis of major 
depression in July 1999 and to a 
diagnosis of work shift sleep disorder in 
April 1997.  The examiners should 
articulate a rationale for the 
conclusions provided and must indicate 
the factual basis for any determination 
concerning the etiology of a diagnosed 
disorder.  The claims file must be made 
available to the examiners for review.  

4.  The veteran should be afforded an 
examination by a dermatologist to 
ascertain the nature and etiology of the 
disorder associated with loss of facial 
hair and to ascertain the nature and 
extent of his service-connected tinea 
pedis and pseudofolliculitis of the 
scalp.  

As to the loss of facial hair, after 
reviewing the claims file, the examiner 
should indicate whether the veteran's 
complaints can be explained by a 
diagnosed disorder.  If so, the examiner 
should identify that disorder; if not, 
the examiner should so indicated.  For 
any disorder identified, the examiner 
should indicated whether it is at least 
as likely as not that the disorder has 
its onset in service.  The examiner's 
attention is directed to a diagnosis of 
early alopecia areata in April 1997.  The 
examiner should articulate a rationale 
for the conclusions provided and must 
indicate the factual basis for any 
determination concerning the etiology of 
a diagnosed disorder.  

As to the service-connected skin 
disabilities, this examination should be 
scheduled, if possible, when the disorder 
is at its worst.  The claims file must be 
reviewed by the examiner.  All indicated 
studies should be performed.  The 
examiner should document all findings, 
and color photographs must be taken.  The 
number and location of skin growths, 
lesions, rashes and infection should be 
noted.  The shape, color, and extent, 
including a description of the size of 
each exposed and non-exposed affected 
area, for each of the service-connected 
lesions should also be noted, as well as 
the degree of disfigurement.  The 
examiner should also note whether any 
exudation, itching or exfoliation is 
shown, as well as the extent of the 
limitation of function of any affected 
body part, if any.  The examiner should 
record whether the appellant is currently 
using medication for each of his skin 
conditions and if so, the extent to which 
that condition is ameliorated thereby.  A 
complete rationale for all opinions and 
conclusions expressed should be given.

5.  The RO must inform the veteran of the 
potential consequences of his failure to 
appear for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

6.  Thereafter, the RO must review the 
record and ensure that all of the 
directives of this remand have been fully 
carried out.  If not, corrective action 
must be taken.  38 C.F.R. § 4.2 (2000); 
see also Stegall v. West, 11 Vet. App. 
268 (1998).  



The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure that the new 
notification requirements and development procedures 
contained in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further guidance on 
the processing of this case in light of the changes in the 
law, the RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent formal or 
informal guidance that is subsequently provided by the 
Department, including, among others things, final regulations 
and General Counsel precedent opinions.  Any binding and 
pertinent court decisions that are subsequently issued also 
should be considered.  If the benefit sought on appeal 
remains denied, the appellant and the appellant's 
representative, if any, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Of particular interest are any photographs that he 
may have of his disabilities when active.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 



